DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Non-Final Office Action is written, in part, to document for the record the withdrawal (at Applicant’s request) of the Notification of Allowance originally mailed 17 December 2020:
The Notification of Allowance was mailed in response to claim amendments submitted 15 September 2020 and contained an Examiner’s Amendment to this claim set in order to bring the application into condition for allowance.
Applicant submitted an Amendment after Notice of Allowance on 18 January 2021 under Rule 37 C.F.R. § 1.312.

Response to Amendments
Receipt of Applicant’s Amendment and replacement drawings filed on 15 September 2020 was previously acknowledged and entered.  By this amendment, Applicant amended Claims 1, 3-4, and 6-16.
The Notification of Allowance mailed 17 December 2020 contained an Examiner’s Amendment that amended Claims 1, 5, 7, 13, and 15, and canceled Claim 8.
Receipt of Applicant’s Amendment filed on 18 January 2021 is/are acknowledged and entered.
By the 18 January 20201 Amendment, the Applicant reverted back to the claim set of 15 September 2020, further amended Claims 1, 7, and 15, and added Claim 8 (previously canceled via Examiner’s amendment).
Claims 1-16 remain pending in the application. 

Drawings
The corrected drawings filed 15 September 2020 are accepted, and the corresponding objection is hereby withdrawn.

Response to Arguments
Claim Rejections, 35 USC 112(b): In light of the amended claims, the rejections of Claims 1-16 are withdrawn.
Claim Rejections, 35 USC 103: Applicant’s arguments, see pages 9-15 of the amendment filed 15 September 2020 with respect to the previous rejection(s) of claim(s) 1-7 and 9-16,  under USC § 103 in light of the amendments made to the claims, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  
Applicant’s arguments, see page 7 of the amendment filed 18 January 2021 with respect to the Examiner’s amendment dated 17 December 2929 have been fully considered and are persuasive.  

However, upon further consideration, a new ground(s) of rejection is made to the amended claims filed 18 January 2021, as explained in the Sections below titled “Claim Rejections - 35 USC § 102” and “Claim Rejections - 35 USC § 103”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bicocchi (WO2020016727A2).
Regarding Claim 1, Bicocchi discloses a system for filling a closed container with a fixative solution comprising a container (Fig 4 in its entirety and para 37) comprising a container body (Item C1) for receiving a biological specimen, a lid (Item 50) for selectively closing the container body (C1) and a port (Item 51 and para 37) forming a unidirectional barrier in a direction from the inside (IC) to the outside (OC) of the closed container; and a dispensing apparatus (Fig 5, Item 28 and para 38) having a filling nozzle (Item 31) for dispensing the fixative solution; wherein the filling nozzle is relatively moveable with respect to the container (Para 38, wherein Items 28 and 31 are moveable along “vertical guide 29”) between a retracted position to be outside the container (Fig 5) and a filling position to be at least partially inside the container (Fig 6) via the port to fill the container with the fixative solution, and wherein in the filling position the filling nozzle penetrates the port (para 38, wherein nozzle 31 is hermetically sealed inside port 51 to dispense solution).

    PNG
    media_image1.png
    460
    599
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    744
    602
    media_image2.png
    Greyscale


Regarding Claim 2, Bicocchi discloses a system for filling a closed container with a fixative solution wherein the port (Item 51) and the filling nozzle (Item 31) are configured in correlation with each other such that the unidirectional barrier is maintained when the filling nozzle is in its filling position (para 38, wherein nozzle 31 is hermetically sealed inside one way valve/port 51 to dispense solution).
Regarding Claim 16, Biocchi discloses a method of using a container (Fig 4 in its entirety and para 37) in the system according to claim 1, comprising a container body (Item C1) for receiving a biological specimen, a lid (Item 50) for selectively closing the container body (Item C1), and a port (Item 51 and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Biocchi in view of Ngyen (US 9,618,130).
Regarding Claim 3, Biocchi is silent on a system for filing a closed container with a fixative solution, wherein the port is an one-way valve, and/or wherein the port comprises a closing element for selectively forming a second bidirectional, barrier between the inside (IC) and the outside (OC) of the container by covering or by plugging the port.
	Ngyen, however, teaches a system for filing a closed container with a fixative solution, wherein the port (Item 1) is an one-way valve, and/or wherein the port (Item 1) comprises a closing element (Items 2a, 2b, 2c, and 2d) for selectively forming a second bidirectional, barrier between the inside (IC) and the outside (OC) of the container (200) by covering or by plugging the port (Col 3, lines 7-21).

    PNG
    media_image3.png
    500
    438
    media_image3.png
    Greyscale


Regarding Claim 5, Biocchi as modified by Nguen above teaches a system for a filling a closed container wherein the port (Ngyen, Item 1) is provided at the lid and/or at the container body (Abstract, wherein "the valve can be implemented in any closed container having a removable lid").

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Biocchi in view of Newby (US 8,813,954).
Regarding Claim 4, Biocchi is silent on a system for filing a closed container with a fixative solution, wherein the container body comprises a bottom wall and at least one sidewall, and/or wherein the lid is at least partially removably connected to the container body for selectively closing the container, and wherein the lid is configured to sealingly or hermetically close the container.
Newby, however, teaches a system for filling a closed container with a fixative solution wherein the container body (Item 12) comprises a bottom wall (Fig. 6B, Item 28) and at least one sidewall (Item 14), and/or wherein the lid (Item 50) is at least partially removably connected to the container body (Item 12) for selectively closing the container (Item 10), and wherein the lid (Item 50) is configured to sealingly or hermetically close the container (Item 12).

    PNG
    media_image4.png
    614
    567
    media_image4.png
    Greyscale

	The advantages of Newby's teachings include providing a system for storing a sample under controlled conditions for a certain period of time while maintaining the structural and molecular integrity of the sample. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Newby’s teachings to Biocchi’s disclosures (by replacing the container of Biocchi with the container taught by Biocchi) in order to gain the advantages of content preservation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Biocchi in view of Diaz (US PG Pub 2017/0121046), and in further view of Sternberger-Ruetzel (DE 102011080664A1).
Regarding Claim 6, Biocchi is silent on a system for filing a closed container with a fixative solution, wherein the dispensing apparatus comprises a sensing unit, wherein the sensing unit is configured to determine the position of the container with respect to the filling nozzle, and/or wherein the sensing unit is configured to determine the filling level of the fixative solution inside the closed container.
	Diaz, however, teaches a system for filing a closed container with a fixative solution, wherein the dispensing apparatus, comprises a sensing unit (Item 12 and para 33), wherein the sensing unit is configured to determine the position of the container (Item 90) with respect to the filling nozzle (“filling arm” Item 40, which contains both the “dispensing apparatus” and “filling nozzle” per para 32).

    PNG
    media_image5.png
    636
    607
    media_image5.png
    Greyscale


Further regarding Claim 6, the phrase “configured to determine the filling level of the fixative solution inside the closed container” is proceeded by “and/or” and therefore does not appear to be a requirement of the claims and only an option.   For purposes of claim interpretation, it has been taken to be an optional claim limitation.  If the Applicant intends this statement to be a requirement it is suggested that the phrase “and/or” be replaced with “and.”  
Further regarding Claim 6, in the interest of compact prosecution however, Sternberger-Ruetzel, teaches a system for filling a closed container with a fixative solution wherein the sensing unit (Items 20, 21) is configured to determine the filling level of the fixative solution inside the closed container (Item 1, and para 19, wherein "the sensor element 21 is aligned with the vial 1 in such a way that the head region 2 of the vial 1 is monitored by means of the sensor element 21").

    PNG
    media_image6.png
    553
    430
    media_image6.png
    Greyscale

The advantages of Sternberger-Ruetzel's teachings include a method for filling pharmaceutical and related liquids into containers. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Sternberger-Ruetzel’s teachings to Biocchi's modified disclosures (by adding the sensor element’s alignment properties of Sternberger-Ruetzel’s teachings to the camera as taught by Diaz) in order to gain the advantages of filling pharmaceutical and related liquids into containers.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Biocchi in view of Rutter (US 6,070,622) and in further view of Fukuda (US PG Pub 2013/0174939).
Regarding Claim 7, Biocchi is silent on a system for filing a closed container with a fixative solution, wherein the dispensing apparatus comprises a working area for receiving the container.


    PNG
    media_image7.png
    364
    581
    media_image7.png
    Greyscale

The advantages of Rutter's teachings include providing a high-speed filling apparatus for aseptically filling a container. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Rutter’s teachings to Biocchi’s disclosures and include a working area in order to gain the advantages of an aseptic high-speed filling apparatus.
Further regarding Claim 7, Biocchi is additionally silent on a system for filing a closed container with a fixative solution, wherein the dispensing apparatus further comprises a weighing unit for determining the weight of the closed container, wherein the weighing unit is provided at the working area.
Fukuda, however, teaches a system for filing a closed container with a fixative solution, wherein the dispensing apparatus (Fukuda, Item 1) further comprises a weighing unit (Fig 1, Item 4 and para 62) 

    PNG
    media_image8.png
    637
    581
    media_image8.png
    Greyscale

The advantages of Fukuda's teachings include the ability to calculate the volume of the required liquid from the total weight of the container. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Fukuda’s teachings to Biocchi's modified disclosures by adding a weighing unit in order to gain the advantages of calculation of the volume of the required liquid.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Biocchi in view of Rutter.
Regarding Claim 9, Biocchi is silent on a system for filing a closed container with a fixative solution, further comprising a hold-down element for holding the container in a position at least during the filing process, wherein the filling nozzle comprises the hold-down element, and/or wherein the filling nozzle further comprises a sealing cover to selectively cover the port to the outside (OC), at least in the filling position of the filling nozzle.
	Rutter, however, teaches a system for filing a closed container with a fixative solution, further comprising a holddown element (Rutter, Fig. 14 Item 770, wherein Item 770 surrounds spout 540, thereby holding and sealing the container), for holding the container (Item 510) in a position at least during the filling process, wherein the filling nozzle (Item 220 and Column 7, lines 1-7) comprises the holddown element (Figs. 10 and 14 Item 770, wherein Item 770 engages spout 540, thereby holding and sealing the container, and/or wherein the filling nozzle (Item 220) further comprises a sealing cover (Fig 3, Item 330 and column 5, lines 11-24, in addition to Item 770 as explained above) to selectively (sealingly) cover the port (Fig 14, See Examiner's annotations) to the outside (OC), at least in the filling position of the filling nozzle (220).
The advantages of Rutter's teachings include providing a high-speed filling apparatus for aseptically filling a container. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Rutter’s teachings to Biocchi’s disclosures and include a working area in order to gain the advantages of an aseptic high-speed filling apparatus.

Regarding Claim 10, Biocchi is silent on a system for filing a closed container with a fixative solution, wherein the dispensing apparatus further comprises a venting unit fix extracting fumes escaping the container at least during the filling process.

The advantages of Rutter's teachings include providing a high-speed filling apparatus for aseptically filling a container. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Rutter’s teachings to Biocchi’s disclosures and include a working area in order to gain the advantages of an aseptic high-speed filling apparatus.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Biocchi in view of Diaz.
Regarding Claim 8, Biocchi is silent on a system for filing a closed container with a fixative solution, wherein the dispensing apparatus comprises a moving unit, wherein the moving unit moves the filling nozzle and the container relative to each other, and/or wherein the moving unit comprises a centring unit for arranging the container at a defined position on the working area.
	Diaz, however, teaches a system for filing a closed container with a fixative solution, wherein the dispensing apparatus comprises  a moving unit (Items 30, 32, and 40, and paras 32, 34-36, and 38), wherein the moving unit (Items 30, 32, and 40, and paras 32, 34-36, and 38) moves the filling nozzle (Item 40, which includes a nozzle per para 32) and the container (90) relative to each other, and/or wherein the moving unit (Items 30, 32, and 40, and paras 32, 34-36, and 38) comprises a centring unit (Controller 13 and para 33) for arranging the container (90) at a defined position on the working area (paras 13 and 38, wherein controller 13 controls filling arm 40 and holding arm 30 transports containers 90 to the filling position).  

 Further regarding Claim 8, Examiner notes that the original claim limitation of Claim 8 filed on 16 May 2019 (i.e. "wherein the centring unit (560) preferably comprises preferably at least three moveable brackets (561) that are preferably equally distributed preferably around the circumference of the working area (570), and/or that are preferably moveably linked to each other to simultaneously move the moveable brackets (561) with each other.") is believed to be novel in the art.

Regarding Claim 11, Biocchi is silent on a system for filing a closed container with a fixative solution, wherein the system further comprises a control unit for controlling at least one of the dispensing apparatus, the filling nozzle, the sensing unit, the moving unit, or the weighing unit.
Diaz, however, teaches a system for filing a closed container with a fixative solution, wherein the system further comprises a control unit (Diaz, Item 13 and paras 32 and 33, wherein Item 13 controls pump 44 that would be connected to a filling nozzle) for controlling at least one of the dispensing apparatus (Item 10), the filling nozzle (“filling arm” Item 40, which includes a nozzle per para 32), the sensing unit (Item 12 and para 33), the moving unit (Item 40), or the weighing unit.
The advantages of Diaz’s teachings include aseptically filling pharmaceutical containers with a product and automatically filling the at least a portion of the plurality of containers with the product based on the identified openings. It would have been obvious to one of ordinary skill in the art before .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Biocchi in view of Visinoni (US 8,865,092). 
Regarding Claim 12, Biocchi is silent on a system for filing a closed container with a fixative solution, wherein the control unit is configured to determine the amount of the fixative solution required for the biological specimen based on characteristics of the biological specimen.
Visinoni, however, teaches a system for filing a closed container with a fixative solution, wherein the control unit is configured to determine the amount of the fixative solution required for the biological specimen based on characteristics of the biological specimen (Visinoni, Col 2, lines 46-58).
The advantages of Visinoni's teachings include computing the required volume or weight of a fixative solution as a function of the sample or bag with the sample, and automatically transferring the computed volume or weight of fixative solution from storage container into the bag. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply (add) Visinoni’s teachings to Biocchi's modified disclosures in order to gain the advantages of automatic transference of a solution based on the computation of the required volume of the solution.



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Biocchi in view of Chirica (US 8,645,167), and in further view of Rutter. 
Regarding Claim 13, Biocchi is silent on a system for filing a closed container with a fixative solution, wherein the system further comprises at least one of a label printer for printing information related to the filling process, e.g, collected by the control unit, a code reader for reading a code, like a 2D barcode, and for transmitting the information of said code to the control unit.
Chirica, however, teaches a system for filing a closed container with a fixative solution, wherein the system further comprises at least one of a label printer (Items 105, 110, and Column 6, lines 33-53) for printing information related to the filling process, e.g. collected by the control unit (Items 155, 805), a code reader (Items 105, 110, and Column 6, lines 33-53) for reading a code, like a 2D barcode, and for transmitting the information of said code to the control unit (Items 155, 805).
The advantages of Chirica's teachings include controlling equipment and tracking and providing workflow data to the user. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Chirica’s teachings to Biocchi’s modified disclosures in order to gain the advantages of equipment control and data tracking.
Further regarding Claim 13, Biocchi is additionally silent on a system for filing a closed container with a fixative solution wherein the system further comprises at least one of a receiver unit for moving the container into the dispensing apparatus, or an ejector unit for moving the container out of the dispensing apparatus.
Rutter, however, teaches a system for filing a closed container with a fixative solution, wherein the system further comprises at least one of a receiver unit (Fig 1, Item 120) for moving the container (Item 510) into the dispensing apparatus onto the working area (Examiner's annotations and Column 3, lines 56-63), or an ejector unit (Fig 1, Item 150) for moving the container (Item 510) out of the 
The advantages of Rutter's teachings include providing a high-speed filling apparatus for aseptically filling a container. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Rutter’s teachings to Biocchi’s disclosures and include a either a receiving unit or an ejector unit in order to gain the advantages of an aseptic high-speed filling apparatus.
Further regarding Claim 13, Biocchi as modified above discloses a system for a filling a closed container wherein the dispensing apparatus or the filling nozzle further comprises a control terminal (Chirica, Item 805 and Column 6, lines 39-53, wherein Item 805 is synonymous with “control terminal”) for operating the control unit (Chirica, Item 805), a storage area (Rutter, Fig 1, Examiner’s annotations) for storing filled containers (Rutter, Item 510) before and/or after the filling process.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Biocchi in view of Newby, and in further view of Visinoni.
Regarding Claim 14, Biocchi discloses a method for filling a container with a fixative solution, comprising moving the filling nozzle (Item 31) relatively to the container (Fig 4 in its entirety and para 37) from its retracted position to its filling position until the filling nozzle (Item 31) penetrates the port (Item 22 and para 29) to enter the inside (IC) of the container (Fig 4 in its entirety and para 37) with the filling nozzle (Item 31) through the port (Item 51 and para 37), dispensing the fixative solution via the filling nozzle (Item 31) through the port (Item 22 and para 29) in the filling position, and moving the filling nozzle (para 38) relative to the container (Fig 4 in its entirety and para 37) into its retracted position (paras 37-39).
Further regarding Claim 14, Biocchi is silent on a method for filling a container with a fixative solution, comprising placing a biological specimen inside the container body; (and) closing the container with the lid. Newby, however, teaches a method for filling a container with a fixative solution, comprising placing a biological specimen inside the container body (Item 12); (and) closing the container (Item 10) with the lid (Item 50).
The advantages of Newby's teachings include providing a system for storing a sample under controlled conditions for a certain period of time while maintaining the structural and molecular integrity of the sample. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Newby’s teachings to Biocchi’s disclosures in order to gain the advantages of controlled sample storage.
Further regarding Claim 14, Biocchi is silent on a method for filling a container with a fixative solution, comprising placing the closed container inside the dispensing apparatus. Visinoni, however, teaches a method for filling a container with a fixative solution, comprising placing the closed container inside the dispensing apparatus (Column 2, lines 50-53);
The advantages of Visinoni's teachings include computing the required volume or weight of a fixative solution as a function of the sample or bag with the sample, and automatically transferring the computed volume or weight of fixative solution from storage container into the bag. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Visinoni’s teachings to Biocchi’s modified disclosures in order to gain the advantages of automatic transference of a solution based on the computation of the required volume of the solution.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Biocchi in view of Diaz, Newby, and Visinoni, and in further view of Rutter, Ngyen, and Chirica.
Regarding Claim 15, Biocchi is silent on a method for filling a container with a fixative solution, additionally comprising aligning the port of the container with the filling nozzle before entering the inside (IC) of the container with the filling nozzle.
Diaz, however, teaches a method for filling a container with a fixative solution, additionally comprising aligning the port (100) of the container (Item 90) with the filling nozzle (“filling arm” Item 40, which includes a nozzle per para 32) before entering the inside (IC) of the container (Item 90) with the filling nozzle (“filling arm” Item 40, which includes a nozzle per para 32).
The advantages of Diaz’s teachings include aseptically filling pharmaceutical containers with a product and automatically filling the at least a portion of the plurality of containers with the product based on the identified openings. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Diaz’s teachings to Biocchi’s disclosures (by adding the alignment method of Diaz) in order to gain the advantages of aseptic automatic filling of containers.
Further regarding Claim 15, Biocchi as modified above is silent on a method for filling a container with a fixative solution, additionally comprising determining the weight of the closed container in the filling position of the filling nozzle; determining the weight of the closed container in the retracted position of the filling nozzle; (and) calculating a desired or actual ratio between the volume of the fixative solution in the container and the weight of the biological specimen in the container.
Visinoni, however, teaches a method for filling a container with a fixative solution, additionally comprising determining the weight of the closed container (Item 7) in the filling position of the filling nozzle (Fig 4, Item 19 and Column 7, lines 34-50, Column 2, lines 46-58, and Column 10, lines 11-28); determining the weight of the closed container (Item 7) in the retracted position of the filling nozzle (Fig 
The advantages of Visinoni's teachings include computing the required volume or weight of a fixative solution as a function of the sample or bag with the sample, and automatically transferring the computed volume or weight of fixative solution from storage container into the bag. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply (add) Visinoni’s teachings to Biocchi's modified disclosures in order to gain the advantages of automatic transference of a solution based on the computation of the required volume of the solution.
Further regarding Claim 15, Biocchi as modified above is silent on a method for filling a container with a fixative solution, additionally comprising ejecting the filled container out of the dispensing apparatus and storing the container in the storage area. 
Rutter, however, teaches a method for filling a container with a fixative solution, additionally comprising ejecting the filled container (Item 510) out of the dispensing apparatus (Fig 1 and Column 3, lines 56-63) and storing the container in the storage area (Item 180);
The advantages of Rutter's teachings include providing a high-speed filling apparatus for aseptically filling a container. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Rutter’s teachings to Biocchi’s modified disclosures by adding Rutter’s method to that as taught by Biocchi in order to gain the advantages of an aseptic high-speed filling apparatus.
Further regarding Claim 15, Biocchi as modified above is silent on a method for filling a container with a fixative solution, additionally comprising covering the port with the closing element after having filled the container with the fixative solution.

The advantages of Ngyen's teachings include a valve that can be reverted to a one-way valve when closed with a tethered plug. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Ngyen’s teachings to Diaz's modified disclosures by adding a tethered plug in order to gain the advantages of a one-way valve and plug.
Further regarding Claim 15, Biocchi as modified above is silent on a method for filling a container with a fixative solution, additionally comprising transferring information related to the filling process via the interface unit; (and) automatically completing the steps of the method by the control unit.
Chirica, however, teaches a method for filling a container with a fixative solution, additionally comprising transferring information related to the filling process via the interface unit (Item 155 and Column 8, line 58 - Column 9, line 7); (and) automatically completing the steps of the method by the control unit (Items 155, 805 and Column 8, lines 44-57).
The advantages of Chirica's teachings include controlling equipment and tracking and providing workflow data to the user. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Chirica’s teachings of information transference to Diaz's modified method in order to gain the advantages of equipment control and data tracking.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753